Order entered September 12, 2019




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-19-00227-CR

                            KYLIL JAMALL KILLIAN, Appellant

                                                 V.

                              THE STATE OF TEXAS, Appellee

                       On Appeal from the 416th Judicial District Court
                                    Collin County, Texas
                           Trial Court Cause No. 416-81862-2018

                                             ORDER
       Appellant, who was convicted of continuous sexual abuse of a young child and indecency

with a child by contact, filed his brief on September 3, 2019. In the brief, appellant identifies the

child victim by name. This Court does not allow a party to file a brief that discloses the names

of child victims, child witnesses, or any other children discussed or identified at trial in a

continuous sexual abuse of a young child and indecency with a child by contact case. See TEX.

R. APP. P. 9.10(b) (“Unless a court orders otherwise, an electronic or paper filing with the court,

including the contents of any appendices, must not contain sensitive data.”), id. 9.10(a)(3)

(“Sensitive Data Defined. Sensitive data consists of . . . a birth date, a home address, and the

name of any person who was a minor at the time the offense was committed.”). Accordingly, we

STRIKE appellant’s September 3, 2019 brief.
       We ORDER appellant to file, within TEN DAYS of the date of this order, an amended

brief that identifies any child victim and any other child (including witnesses) either generically

(for example, “victim” or “victim’s younger sister”) or by initials only, including when quoting

relevant portions of the record or giving a statement of the case.

       We DIRECT the Clerk to send copies of this order to Paul D. Key and to the Collin

County District Attorney.

       .


                                                      /s/     LANA MYERS
                                                              JUSTICE